         Case 1:14-cv-01589-EGS Document 85-1 Filed 09/09/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

ACCURACY IN MEDIA, INC., et al.,            )
                                            )
        Plaintiffs,                         )
                                            )
        v.                                  )
                                            )       Case No. 14-1589 (EGS/DAR)
DEPARTMENT OF DEFENSE, et al.,              )
                                            )
        Defendants.                         )
                                            )

                                           ORDER

        Upon consideration of plaintiffs' Consent Motion for an Enlargement of Time within

which to Submit their Objection to the Magistrate Judge's Report and Recommendation, under

Rule 6(b)(1) of the Federal Rules of Civil Procedure, and the grounds submitted in support of

that relief, it is hereby

        ORDERED, that the motion is GRANTED, and it is further

        ORDERED, that, plaintiffs shall have up to and including September 24, 2020, to submit

their objection to the Report and Recommendation.


                                            ___________________________________
                                            EMMET G. SULLIVAN
                                            United States District Judge




. Date: September           , 2020.
